DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the moment".  There is insufficient antecedent basis for this limitation in the claim. The claim identifies a “moment image”, which is not indefinite since this merely names the particular image “between a plurality of the frame images”, but the claim does not define exactly what is the “moment”. It is unclear whether this refers to a chronology of the acquisition of the images or some other property of the images.
Claims 2 and 3 inherit the limitations of claim 1.
Claim 4 recites “the frame image”. It is unclear which is the plurality of frame images is referenced by the recitation of “the frame image”.
Claim 5 inherits the limitations of claim 1.
Claim 6 recites “the frame image”. It is unclear which is the plurality of frame images is referenced by the recitation of “the frame image”.
Claim 7 recites “the frame image”. It is unclear which is the plurality of frame images is referenced by the recitation of “the frame image”.
Claim 8 recites “the frame image”. It is unclear which is the plurality of frame images is referenced by the recitation of “the frame image”.
Claim 9 recites “the frame image”. It is unclear which is the plurality of frame images is referenced by the recitation of “the frame image”.
Claim 10 recites the limitation “the defect detection process”; there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the frame image”. It is unclear which is the plurality of frame images is referenced by the recitation of “the frame image”.
Claim 11 inherits the limitations of claim 10.
Claim 11 recites “the frame image”. It is unclear which is the plurality of frame images is referenced by the recitation of “the frame image”.
Claim 12 recites the limitation “the defect detection process”; there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the frame image”. It is unclear which is the plurality of frame images is referenced by the recitation of “the frame image”.
Claim 12 recites “the number of imaging frames”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the defect detection rate”. There is insufficient antecedent basis for this limitation in the claim as there is no prior definition of obtaining a defect detection rate.
Claims 13 and 14 inherit the limitations of claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. U.S. PGPUB No. 2012/0070089.

Regarding claim 1, Yamada discloses a charged particle beam device comprising: a microscope that scans a charged particle beam on a sample, detects secondary particles emitted from the sample, and outputs a detection signal (“a microscope that detects a secondary electron produced by focusing a charged particle beam (for example, an electron beam, an ion beam, etc.) onto a sample” [0003]); a computer system that generates a frame image based on the detection signal (“an image acquired by the CD-SEM 301” [0039]) and performs an image process based on the frame image (“one possible solution is to perform the averaging processing for the images acquired by a predetermined number of most recent measurements” [0047]), wherein the computer system calculates a moment image (“averaged image” [0039]) between a plurality of the frame images (“the averaged image of the three images in FIG. 6(a), (b), and (c) is created” [0043]) and calculates a feature amount data of the frame image based on the moment (“the images of multiple samples of the same pattern, formed under the same fabrication condition, are accumulated (stored) and the average of the images is calculated to create a template that is not affected by process variations” [0027] – the feature amount is the number of instances of the pattern across the frame image, which is one since a same pattern is analyzed across multiple frame images [0027]; additionally, the number of instances of the pattern across the averaged moment image is known since the number of images of the pattern is “predetermined” [0047]).

Regarding claim 2, Yamada discloses that the computer system generates a simulation image (“new template” [0045]) by performing simulation using the feature amount data (“if there is a matching rate gap between the template used in the previous or the pattern at the location identified by the matching based on that template and the currently used template or the pattern at the location identified by that template, the image data forming the previous template is excluded from the average calculation for creating a new template” [0045] – where the “template” is raw data taken from the averaged image [0039]).

Regarding claim 4, Yamada discloses that the computer system calculates a position variation amount between a plurality of the frame images and corrects the frame image based on the position variation amount (“Images including process variations mean that the images include pattern size changes, pattern edge brightness, and pattern noises due to process variations” [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. U.S. PGPUB No. 2012/0070089 in view of Shabtay et al. U.S. PGPUB No. 2019/0079022.

Regarding claim 10, Yamada discloses the claimed invention except that there is no explicit disclosure of a computer system that evaluates a recipe condition by the defect detection process using the frame image in which a defect review target is captured, and when a defect detection rate is less than a predetermined value, a defect detection parameter set in the recipe conditions is updated.
Shabtay discloses a “FPEI (Fabrication Process Examination Information) system” [0027] including a scanning electron microscope “SEM” [0029] including a  computer system that evaluates a recipe condition by the defect detection process using the frame image in which a defect review target is captured, and when a defect detection rate is less than a predetermined value, a defect detection parameter set in the recipe conditions is updated “FPEI system 103 can then determine a new or updated recipe based on the classification results, and can use the new or updated recipe to detect (228) potential defects to be imaged by review tool 102. The detection is not limited to any potential defects previously detected for review. Rather, any location depicted in any of the images taken by inspection tool 101 and stored in image storage 112 can be detected, thus providing for a more efficient defect detection process” [0058].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada with the defect detection process of Shabtay in order to include processing which offers additional insight into a sample being analyzed by electron microscopy.

Regarding claim 11, Yamada discloses the claimed invention except that there is no explicit disclosure of a computer system that evaluates a recipe condition by the defect detection process using the frame image in which a defect review target is captured, and when a defect detection rate is less than a predetermined value, a defect detection parameter set in the recipe conditions is updated.
Shabtay discloses a “FPEI (Fabrication Process Examination Information) system” [0027] including a scanning electron microscope “SEM” [0029] including a  computer system that evaluates a recipe condition by the defect detection process using the frame image in which a defect review target is captured, and when a defect detection rate is less than a predetermined value, a defect detection parameter set in the recipe conditions is updated “FPEI system 103 can then determine a new or updated recipe based on the classification results, and can use the new or updated recipe to detect (228) potential defects to be imaged by review tool 102. The detection is not limited to any potential defects previously detected for review. Rather, any location depicted in any of the images taken by inspection tool 101 and stored in image storage 112 can be detected, thus providing for a more efficient defect detection process” [0058]. Shabtay discloses calculating a feature amount data of a frame image in which the defect review target is captured, generating a simulation image for defect detection by using the 47feature amount data, and performing the defect detection process by using the simulation image for the defect detection (“processing by a processor using a first recipe at least one image comprised in images and metadata generated by an inspection tool and stored, to detect a first location set of first potential defects and attributes thereof; selecting and imaging part of the first location set with a review tool to obtain an image set; obtaining classification results of said first potential defects and determining a further recipe based thereon; processing the image using the further recipe for detecting a further location set of further defects” [Abstract]). 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada with the defect detection process of Shabtay in order to include processing which offers additional insight into a sample being analyzed by electron microscopy.

Allowable Subject Matter
Claims 3, 5, 6, 7, 8, 9, 12, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 3; Yamada et al. U.S. PGPUB No. 2012/0070089 discloses the claimed invention except that while Yamada discloses “By calculating the average of the images of a pattern formed at different process times, a template can be formed that has the average value of the pattern size changes, pattern edge brightness, and pattern noises generated due to process variations” [0014], there is no explicit disclosure that the computer system generates a plurality of the simulation images having different white noises by using a plurality of random number images according to a distribution of standard deviation images.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising: a microscope that scans a charged particle beam on a sample, detects secondary particles emitted from the sample, and outputs a detection signal; and a computer system that generates a plurality of the simulation images having different white noises by using a plurality of random number images according to a distribution of standard deviation images.

Regarding claim 5; Yamada et al. U.S. PGPUB No. 2012/0070089 discloses the claimed invention except that while Yamada discloses that “the aforementioned plurality of images are added and averaged, thereby manufacturing a new template” [Abstract], there is no explicit disclosure that the feature amount data includes average, variation, skewness, and kurtosis.
Huotilainen U.S. PGPUB No. 2019/0392575 discloses a computer system that generates images including feature amount data of average, variation, skewness, and kurtosis (“corrected video statistical and other measures for the parallel algorithm control and for feature vector/signal i. for example local area std, larger area std, skewness, kurtosis, CD average floc size based on direct algorithm, MD average floc size based on direct algorithm, anisotropy (CD average floc size/MD average floc size), floc orientation (average floc angle), void orientation (average void angle), floc size variation, void size variation” [0111-0112]). However, Huotilainen does not disclose that the images are generated based on a detection signal detecting secondary particles emitted from a sample scanned with a charged particle beam.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising: a computer system that generates a frame image based on a detection signal of secondary particles emitted from a sample scanned with a charged particle beam and calculates a feature amount data including average, variation, skewness, and kurtosis

Regarding claims 6-9; these claims would be allowable at least for their dependence upon claim 5.

Regarding claim 12; Yamada et al. U.S. PGPUB No. 2012/0070089 discloses a charged particle beam device comprising: a microscope that scans a charged particle beam on a sample, detects secondary particles emitted from the sample, and outputs a detection signal (“a microscope that detects a secondary electron produced by focusing a charged particle beam (for example, an electron beam, an ion beam, etc.) onto a sample” [0003]); a computer system that generates a frame image based on the detection signal (“an image acquired by the CD-SEM 301” [0039]) and performs an image process based on the frame image (“one possible solution is to perform the averaging processing for the images acquired by a predetermined number of most recent measurements” [0047]), wherein the computer system calculates a moment image (“averaged image” [0039]) between a plurality of the frame images (“the averaged image of the three images in FIG. 6(a), (b), and (c) is created” [0043]) and calculates a feature amount data of the frame image based on the moment (“the images of multiple samples of the same pattern, formed under the same fabrication condition, are accumulated (stored) and the average of the images is calculated to create a template that is not affected by process variations” [0027] – the feature amount is the number of instances of the pattern across the frame image, which is one since a same pattern is analyzed across multiple frame images [0027]; additionally, the number of instances of the pattern across the averaged moment image is known since the number of images of the pattern is “predetermined” [0047]). However, Yamada does not disclose a defect detection process.
Shabtay et al. U.S. PGPUB No. 2019/0079022 discloses a “FPEI (Fabrication Process Examination Information) system” [0027] including a scanning electron microscope “SEM” [0029] including a  computer system that evaluates a recipe condition by the defect detection process using the frame image in which a defect review target is captured, and when a defect detection rate is less than a predetermined value, a defect detection parameter set in the recipe conditions is updated “FPEI system 103 can then determine a new or updated recipe based on the classification results, and can use the new or updated recipe to detect (228) potential defects to be imaged by review tool 102. The detection is not limited to any potential defects previously detected for review. Rather, any location depicted in any of the images taken by inspection tool 101 and stored in image storage 112 can be detected, thus providing for a more efficient defect detection process” [0058]. However, Shabtay does not disclose updating a number of imaging frames set in a recipe condition according to a defect detection rate.
Kitamura et al. U.S. PGPUB No. 2005/0146714 discloses a method of evaluating a recipe condition by the defect detection process using the frame image in which a defect review target is captured and updates the number of imaging frames set in the recipe condition (“The new defect image is registered until the number of registered defect images becomes equal to the number of the maximum registrations of the defect images. When the number of the registered defect images exceeds the number of maximum registrations of the defect images, whether the new defect image should be registered is determined” [0825]). However, Kitamura teaches away from updating the number of imaging frames according to the defect detection rate (“if the number of defects drastically increases, a huge number of images must be registered, and hence the memory capacity increases. Therefore, this method is of no practical use” [0823].
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising: a computer system that evaluates a recipe condition by a defect detection process using a frame image generated based on a detection signal of secondary particles emitted from a sample scanned with a charged particle beam, in which a defect review target is captured and the computer updates a number of imaging frames set in the recipe condition according to a determined defect detection rate.

Claims 13 and 14 inherit the limitations of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881